Case 7:19-mj-00878 Dooument 1 _Filed on 04/19/19 in TXSD Page 1 of 3

United States D_istrici C sun

 

 

AO 91 (Rev: 02/09) Criminal Complaint l SUUW'|S|T| DlST|._r|C’t Of liean
UNITED STATES DISTRICT CoU_RT ' lrf\PR rs mg
b for the
Southern-Dis_trict of 'l`exa_s_ ` @&th J. Bradley, Glerk
United States of America ) ‘ _ _
v. ) -
oscar RoDRlGUEz Jr. YoB; 1989 u.s.c )' Case NO- k/(/(~ / Q- O 8 7? _-»/(/{
) _ .
) _
Defendant

CRIMINAL COMPLAINT
_ I, the complainant in this case, state that the following is true -to the best of my knowledge and belief

On or about the date of 04/18/2019 in the county of Hida|QO in the SOUfherfl’ ` District of

Texas , the defendant violated Title 18_ U. S. C. § Section 9229(3)
, an offense described as follows:

 

lt is illegal for any person, namely an individual Who is an unlawful user or addicted to any controlled substance (as
defined in section 102 of the Control|ed Substances Act -21 U.S.C. 802) to illegally possess a firearm and ammunition:
to Wit one Glock, model 26, 9mm pistol that has previously traveled in and affected interstate commerce.

This criminal complaint is based on these facts:

SEE ATTACH|VIENT A

d Continued on the attached sheet.

 

-/t//;Vaf@ /:>A,':t/t,t.;xp,.,t,rt l … %//~

 

Comp/ainant 's signature
%) q l\/|ichael Cardenas ATF Senior Special Agent
_ _ /7L L / 6 Printed name and title
/ ~

Sworn to before me and signed in my presence

Daie; _04/19/2019 Z: §i} a \A_. /// SEM

Judge’ s signature

City and state: |V|CAllen. :TX ' Peter Ormsby

 

Printed name and title

case-7:"19_-mj,-oos7s document 1 vFil`ecl'on 94/19/_19' in T)`<‘sD Page 2 of 3 '
Ao 91 (Rev. 02/1.)9)?€11111111$1 comp1a1m `
v ATTACHMENT A `
Your Af`fi_ant spoke With ATF Special Agent Carlos Delgado, who 1s a recognized expert in the interstate and
foreign commerce travel of firearms and ammunition Special Agent Delgado conducted a preliminary
examination of one of the firearms (Glock, model 26, 9mm pistol) and determined that the Gloc_l_<, model 26,
9mm pistol was manufactured outside the State_ of Texas. Therefore, the firearm examined had previously

traveled in interstate or foreign commerce at some point prior to being possessed by any person in the State of -
lTeXaS . . . ,

'_Based on the above information, RODRIGUEZ Jr. was in possession of the Glock, model 26, 9mm pistol m `> l
~violation of Title 18, United States Code, Section 922(g)(3).. -

Case 7:19-mj-00878 Dooument 1 Filed on 04/19/19 in TXSD Page 3 of 3

 

 

 

 

l _A_o 91 (Rev. 02/09) criminar cpmpiaim

ATTA`CHMENT A

This affidavit is in support of the criminal complaint charging Oscar _RODRIGUEZ. Jr. (hereinafter referred to
as “RODRIGUEZ,Jr.”) with the criminal violation set forth in Attachment A. The.evidence available to me
j'demonstrates that there is probable cause to believe that RODRIGUEZ Jr. has violated Title 18 _U.S.C 922(g)
(3) which provides as follo.ws lt should be unlawful for any person who, is an unlawful user or addicted to any
controlled substance (as defined 1n section 102 of the Controlled Substances Act -21 U. S. C. 802) to illegally `
possess a firearm and ammunition that has previously traveled in and affected interstate commerce.

Further, the affiant states as follows:

On April 18, 2019, your affiant received information from the Weslaco Police Department (WPD) regarding
RODRIGUEZ Jr. who was found to be in possession of four (4) firearms WPD Investigators stated that a
State Search Warrant had been executed at RODRIGUEZ' Jr~'s residence in Mercedes, TX for suspected .
narcotics and firearms As a result of the search warrant four (4) firearms namely: One (1) Glock, model 26,
9mm pistol, one (1) Glock, model 27, .40 caliber pistol, one (1) lBeretta,.model PX_4 Storm,'.45 caliber pistol,

' one (1) Winchester 12 gauge shotgun,‘ and a duffel bag containing assorted ammunition Were seized.~ During a
post Miranda statement made by RODRIGU_EZ Jr., at his residence', 'he admitted to lnvestigators that the _
Winchester 12 gauge shotgun belonged to him. RODRIGUEZ Jr. stated the other three (3) pistols and the
duffel bag of assorted ammunition belonged to a friend of his.

On the aforementioned date, your affiant responded to the Weslaco Police Department in Weslaco, TX.and' met
with 1nvestigators.'Y'our affiant along with a WPD lnvestigator conducted an interview of RODRI_GUEZ Jr.
The WPD Investigator 1n the presence of your affiant advised RODRI_GUEZ Jr. of his Miranda Rights via a
Miranda Rights Form. RODRIGU_EZ Jr. Signed the form and agreed to speak without the presence of an

~ attorney. RODRIGUEZ Jr. stated he purchased the Winchester 12 gauge shotgun 1n September or October of
2018.RODR1GUEZ Jr. stated he purchased the shotgun for approximately $100. RODRIGUEZ Jr. Stated he
purchased/shot the shotgun during dove season. RODRIGUEZ Jr. stated a friend of his m February of 2019
dropped off the three (3) pistols (Glock model 26, Glock model 27, and Beretta,_r_nodel PX4) and the duffel bag
containing the assorted ammunition with RODRIGUEZ Jr. RODRIG_UEZ Jr. stated he placed the duffel bag in
a room for safe keeping and the three pistols he placed underneath the drawer of furniture piece found in the
living room. RODRIGUEZ Jr. stated he was paid approximately $500 to safeguard the three pistols and the
ammunition k

RODRIGUEZ Jr. stated that he Was a drug user and would use cocaine and marijuana on a weekly basis_.
RODRIGUEZ Jr. further stated that he would smoke marijuana approximately three (3) times a month and
' would use cocaine three (3) times a Week. RODRIGUEZ Jr. stated he would spend about $40 1n cocaine l
weekly According to Title 21 USC 812- Schedule of Controlled Substances cocaine is a Schedule ll
controlled substance and marijuana is a Schedule I controlled substance v -

